                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


ROBERT ABBOTT,

                 Plaintiff,

v.                                            Case No. 3:19-cv-642-J-39MCR

CORIZON, LLC and WOODROW A.
MEYERS, JR.,

               Defendants.
_______________________________

                                      ORDER

     Plaintiff, an inmate of the Florida penal system, initiated

this action by filing a pro se Civil Rights Complaint (Doc. 1)

pursuant to 42 U.S.C. § l983. Plaintiff is proceeding in forma

pauperis. See Order (Doc. 5). As defendants, Plaintiff names

Corizon, LLC and Woodrow A. Meyers, Jr., in his role as Chief

Operating Officer of Corizon. Plaintiff asserts Corizon, pursuant

to a company policy, excessively delayed approving surgery to

correct his broken wrist, in violation of the Eighth Amendment. As

relief, he seeks compensatory and punitive damages.

     To proceed, Plaintiff must file an amended complaint on the

enclosed civil rights complaint form and in compliance with federal

pleading standards. Federal Rule of Civil Procedure 8(a) requires

a pleading to include a short and plain statement of the claim

showing   that   the   pleader   is    entitled   to   relief.   Plaintiff’s
allegations   are    not     “short      and    plain.”      Plaintiff       includes

argument,   case    citations,     and    “evidence”        to   substantiate       his

claims. In amending his complaint, Plaintiff should streamline his

allegations to comply with Rule 8. And he should not include legal

argument or evidence. To the extent the case proceeds, Plaintiff

will have an opportunity later to present legal argument and

evidence.

     If Plaintiff chooses to file an amended complaint, he should

assess his case and name as defendants only those individuals

allegedly responsible for violating his federal constitutional

rights.   Currently,       Plaintiff     names       Woodrow     A.   Meyers   as    a

defendant, though he does not attribute any factual allegations or

wrongdoing to Defendant Meyers. To the extent Plaintiff names

Defendant Meyers in his official capacity as a representative of

Corizon, such a claim is redundant of the one against Corizon.

     Plaintiff also should clearly articulate the nature of his

claim   against    each    named   defendant         by   stating     the   specific

constitutional     right    or   federal       law   each   defendant       allegedly

violated. To the extent Plaintiff intends to assert a conspiracy

claim under § 1983, he should know a corporation may not conspire

with itself or its employees. A conspiracy requires a “multiplicity

of actors.” McAndrew v. Lockheed Martin Corp., 206 F.3d 1031, 1036

(11th Cir. 2000).



                                         2
     In amending his complaint, Plaintiff must also adhere to the

following general instructions.

     1.   The amended    complaint    must   be   marked,   “Amended
          Complaint.”

     2.   The amended complaint must name as defendants only those
          who had been acting under color of state law and are
          responsible for the alleged constitutional violation.

     3.   The amended complaint must state the full names of each
          defendant (to the extent Plaintiff knows them) in the
          style of the case on the first page and in section I.B.

     4.   The list of defendants named on the first page must match
          the list of named defendants in section I.B.

     5.   The amended complaint (or a separate filing) must
          include current addresses for each defendant so the
          Court can direct service of process.

     6.   Under “Basis for Jurisdiction” in section II, Plaintiff
          must state the specific constitutional right or federal
          law each defendant allegedly violated.

     7.   In section IV, “Statement of Claim,” there must be a
          clear description of how each defendant was involved in
          the alleged violation(s). The allegations should be
          stated in numbered paragraphs, each limited to a single
          set of circumstances. Plaintiff should separately
          explain the facts giving rise to his individual claims
          for relief, and he should clearly state how each
          defendant is responsible for each alleged violation.1

     8.   In section V, “Injuries,” there must be a statement
          concerning how each defendant’s action or omission
          injured Plaintiff.

     9.   In section VI, “Relief,” there must be a statement of
          what Plaintiff seeks through this action.


1
 Plaintiff may attach additional pages if necessary, but he should
continue to number the paragraphs for a clear presentation of his
factual allegations supporting each claim.

                                  3
     Plaintiff must sign and date the amended complaint after the

following statement on the form:

          Under Federal Rule of Civil Procedure 11, by
          signing below, I certify to the best of my
          knowledge, information, and belief that this
          complaint: (1) is not being presented for an
          improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the
          cost of litigation; (2) is supported by
          existing law or by a nonfrivolous argument for
          extending, modifying, or reversing existing
          law;   (3)  the   factual   contentions   have
          evidentiary support or, if specifically so
          identified, will likely have evidentiary
          support after a reasonable opportunity for
          further investigation or discovery; and (4)
          the complaint otherwise complies with the
          requirements of Rule 11.

     Before signing the amended complaint, Plaintiff must ensure

his assertions are truthful and he has not knowingly made false

material declarations. He must neither exaggerate nor distort the

facts but instead must truthfully state the facts underlying his

claims. Knowingly making a false material declaration in violation

of 18 U.S.C. § 1623 is punishable by a fine, imprisonment, or both.

     The Clerk shall send Plaintiff a civil rights complaint form.

By August 15, 2019, Plaintiff must complete the form, following

the instructions provided in this Order and on the form, and mail

the amended complaint to the Court for filing. Also by August 15,

2019, Plaintiff must mail to the Court one copy of the amended




                                   4
complaint (including exhibits)2 for each named defendant. Failure

to comply may result in the dismissal of this case.

    DONE AND ORDERED at Jacksonville, Florida, this 16th day of

July, 2019.




Jax-6
c:
Robert Abbott




2
  Plaintiff may include exhibits, such as grievances or medical
records. Plaintiff must individually number each exhibit in the
lower right-hand corner of each exhibit. If his first exhibit has
multiple pages, he should number the pages 1-A, 1-B, 1-C, etc.
                                5
